NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ADAM RUSSELL MILLER,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )         Case No. 2D18-2818
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Adam Russell Miller, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Adam Miller appeals his convictions and sentences after pleading to four

counts of scheme to defraud over $50,000 and one count of scheme to defraud over

$20,000. We affirm Miller's convictions and sentences without further comment.

However, because the order of probation erroneously omits Miller's sentence on count

three, we remand for the correction of the written probation order to conform to the oral
pronouncement on count three. See Powell v. State, 223 So. 3d 412, 414 (Fla. 5th

DCA 2017); Williams v. State, 604 So. 2d 8, 10 (Fla. 1st DCA 1992).

             Affirmed; remanded with instructions.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.




                                         -2-